        Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 1 of 8



     PAUL ANTHONY MARTIN
 1   Acting United States Attorney
     District of Arizona
 2   MARK J. WENKER
     Assistant United States Attorney
 3   Arizona State Bar No 018187
     Two Renaissance Square
 4   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004
 5   Telephone: 602-514-7500
     Mark.Wenker@usdoj.gov
 6   Attorneys for Plaintiff
 7                               UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF ARIZONA
 9
     United States of America,                             VERIFIED COMPLAINT FOR
10                                                           FORFEITURE IN REM
                        Plaintiff,
11       v.
12   Real Property Located at 902 N. Coronado
     Drive, Gilbert, Arizona 85234, titled in the
13   name of James T. Polzin and Svitlana O.
     Popsii, APN: 304-98-110,
14
                       Defendant In Rem.
15
16
17            Plaintiff United States of America brings this complaint and alleges as follows in

18   accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure,
     Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions
19
     (“Supplemental Rules”):
20
                                     NATURE OF THE ACTION
21
              1. This is a civil action in rem, brought to enforce the provisions of 18 U.S.C. §
22
     981(a)(1)(C) for the forfeiture of property, real or personal, which constitutes or is derived
23
     from proceeds traceable to a violation of a specified unlawful activity, including but not
24
     limited to, wire fraud, 18 U.S.C. § 1343.
25
              2.     This is a civil action in rem, brought to enforce the provisions of 18 U.S.C.
26
     § 981(a)(1)(A) for the forfeiture of property, real or personal, involved in a transaction or
27
     attempted transaction in money laundering, 18 U.S.C. §§ 1956 and 1957.
28
        Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 2 of 8



 1                                  THE DEFENDANT IN REM

 2             3.   The defendant real property is located at 902 N. Coronado Drive, Gilbert,
     Arizona, 85234, titled in the name of James T. Polzin and Svitlana O. Popsii, and more
 3
     specifically described as Lot 110, Discovery Park at Val Vista Lakes, according to Book
 4
     298 of Maps, page 26, records of Maricopa County, Arizona. APN: 304-98-110 (the
 5
     “defendant property”).
 6
                                    JURISDICTION AND VENUE
 7
               4.   This Court has jurisdiction over an action commenced by the United States
 8
     under 28 U.S.C. § 1345 and an action for forfeiture under 28 U.S.C. § 1355(a).
 9
               5.   Venue and jurisdiction in Arizona are based upon 21 U.S.C. § 881(j), 28
10
     U.S.C. § 1355(b) and § 1395 based upon acts and omissions occurring in the District of
11
     Arizona giving rise to this forfeiture action. This Court has jurisdiction over this matter by
12
     virtue of 28 U.S.C. §§ 1345; 1355; and 18 U.S.C. § 981(h), because the defendant property
13
     is located in this district.
14
                                               FACTS
15
     Fraudulent Acts
16
               6.   Between May 2020 through at least July 2020, within the District of Arizona
17
     and elsewhere, James Theodore Polzin (Polzin) committed fraud in connection with a
18   major disaster or emergency benefits in violation of 18 U.S.C. § 1040.
19             7.   On March 27, 2020, the U.S. President signed a $2.2 trillion stimulus bill
20   called the the Coronavirus Aid, Relief, and Economic Security (CARES) Act, which was
21   intended to ameliorate the economic impact of the COVID-19 Pandemic. See Pub. L. 116-
22   136. Under the provisions of the CARES Act, $2.2 trillion dollars in economic stimulus
23   was passed by the 116th U.S. Congress and signed into law by the President in March 2020
24   in response to the economic decline caused by the COVID-19 pandemic in the United
25   States.
26             8.   The provisions of the CARES Act, in conjunction with an officially declared
27   disaster by the United States Government, allowed for the Small Business Administration
28   (SBA) to offer Economic Injury Disaster Loan (EIDL) funding to business owners

                                                 -2 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 3 of 8



 1   negatively affected by the COVID-19 pandemic. Using the SBA online portal, EIDL

 2   applicants submit personal and business information in support of each EIDL application,
     and they do not have to submit supporting documentation of any sort.
 3
            9.     The application includes a jurat-like paragraph where the applicant affirms
 4
     that the information submitted is true and correct under the penalty of perjury and
 5
     applicable criminal statutes. The application process involves filling out assorted data
 6
     fields relating to the size of the affected business entity, the ownership of said business,
 7
     and other information such as the number of employees and gross business revenues
 8
     realized in the 12 months prior to the COVID-19 impact on the national economy. This
 9
     information, submitted by the applicant, is then used by SBA systems to calculate the
10
     principal amount of money the small business is eligible to receive in the form of an EIDL.
11
     However, in conjunction with the submission of an EIDL application, by simply clicking
12
     on and checking a box within the on-line application, an applicant may request and then
13
     receive up to $10,000.00 in an EIDL Cash Advance Grant based on the number of
14
     employees claimed. The EIDL Cash Advance Grant need not be repaid to the SBA if the
15
     loan application is ultimately denied by the SBA, or if the applicant declines the EIDL that
16
     may be offered by the SBA at a later date.
17
            10.    Pursuant to the provisions governing the EIDL program, loan proceeds must
18
     be used by that business on certain permissible expenses. The EIDL (working capital)
19   loans may be used by the afflicted business, which must have existed in an operational
20   condition on February 1, 2020, to pay fixed debts, payroll, accounts payable, and other bills
21   that could have been paid had the COVID-19 disaster not occurred.
22          11.    Polzin’s scheme targeted the EIDL program by providing materially false
23   loan applications claiming non­existent employees and revenues for business entities
24   owned and operated by Polzin.
25          12.    Polzin submitted supporting loan documents that contained contradicting
26   information for the same business on each application. These representations were false
27   and fraudulent. Polzin made these misrepresentations with the intent to defraud the United
28   States to obtain proceeds from loans to which he was not entitled.

                                                  -3 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 4 of 8



 1   Transparen CPAS LLC/Transparen CPAS/Polzin Holdings LLC

 2          13.    Polzin submitted EDIL loan applications from about May 2020 through July
 3   2020, which bore Polzin’s signatures. Each application sought an EIDL loan for businesses
 4   identified as Transparen CPAS LLC, Transparen CPAS, and Polzin Holdings LLC.
 5   Separate loans were filed for Transparen CPAS and Transparen CPAS LLC as the former
 6   is Polzin’s sole proprietorship and the latter is his LLC. Each application identified Polzin
 7   as owning 100% of the business. On each application, Polzin listed his residential address
 8   as XXXX S. Val Vista Dr. #218, Mesa, AZ.
 9          14.    According to the Arizona Corporation Commission, Transparen CPAS LLC
10   was formed/registered on or about May 22, 2017. In order to support an EIDL in the
11   amount of $150,000 for application 5556727802 utilizing EIN XX-XX19913, Polzin
12   represented that the business, Transparen CPAS LLC, had revenue of $645,000 and nine
13   employees.
14          15.    A review of the Department of Economic Security (DES) payroll records for
15   Transparen CPAS LLC (EIN XX-XX19913) showed no quarterly tax and wage reports for
16   the third and fourth quarters of 2019. The first quarter of 2019 listed two employees, James
17   Polzin and Leonard Pennock, with total wages of $18,450.00. The second quarter listed
18   three employees: James Polzin, Leonard Pennock, and Roxanne Gates. Second quarter
19   wages totaled $21,100.00.
20          16.    In order to support a second EIDL in the amount of $150,000 for application
21   7800007909 utilizing EIN XX-XX75306, Polzin represented that the business, Transparen
22   CPAS, had revenue of $1,205,401 and 16 employees. In addition, Polzin provided the
23   SBA with an IRS Schedule C (Form 1040 or 1040-SR) which represented Transparen
24   CPAS had wages of $864,000.00.
25          17.    A review of DES payroll records for Polzin’s SSN (XXX-X7-5306), which
26   was used as his EIN for Transparen CPAS, showed no additional wages. Further, a review
27   of DES payroll records for Polzin Holdings LLC (EIN XX-XX90157) revealed no
28   records/wages.


                                                 -4 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 5 of 8



 1          18.    On or about June 18, 2020, Polzin was approved for an EIDL in the amount
 2   of $150,000. On the loan application, Polzin stated that Transparen CPAS, a Sole
 3   Proprietorship, utilized EIN XX-XX75306. Polzin’s Social Security Number (SSN) is
 4   XXX-XX-5306.
 5          19.    In addition, Polzin stated that Transparen CPAS had 16 employees and
 6   revenues of $1,205,401 for the 12 months prior to January 2020.
 7          20.    A query of Polzin’z SSN through the Arizona Department of Economic
 8   Security database yielded negative results, indicating that Transparen CPAS utilizing EIN
 9   XX-XX:75306 does not have 16 employees as indicated on its EIDL application.
10          21.    According to the Arizona Corporation Commission, Polzin Holdings LLC
11   was formed/registered on or about March 14, 2019. In order to support an EIDL in the
12   amount of $150,000 for application 9193768002 utilizing EIN XX-XX90157, Polzin
13   represented that the business, Polzin Holdings LLC, had revenue of $554,650 and eight
14   employees.
15          22.    A review of DES payroll records for Polzin’s SSN (XXX-X7-5306), which
16   was used as his EIN for Transparen CPAS, showed no additional wages. Further, a review
17   of DES payroll records for Polzin Holdings LLC (EIN XX-XX90157) revealed no
18   records/wages.
19          23.    A physical site check of the business address listed for Transparen CPAS and
20   Polzin Holdings LLC, both located at 1 North Macdonald Suite B8, Mesa, AZ 85204,
21   showed a business matching the name Transparen CPAS on the building directory. Access
22   to Transparen CPAS floor and office was inaccessible to the general public and appeared
23   to only be accessible via a keypad or access card.
24   Purchase of 902 N. Coronado Drive, Gilbert, Arizona
25          24.    On or about June 23, 2020, Polzin purchased the defendant property.
26          25.    Polzin opened a BMO Harris Business Advantage Checking Account ending
27   in x1088 on December 17, 2019, in the name of Transparen CPAS LLC. Also, on
28


                                                -5 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 6 of 8



 1   December 17, 2019, Polzin opened a BMO Harris Smart Advantage Account ending in
 2   x7848 in the name of James Polzin and Svitlana Popsii.
 3          26.       Polzin purchased the defendant property via a $5,000.00 wire from a Bank
 4   of America account in the name of James Theodore Polzin and a $388,198.34 wire to
 5   Magnus title from his personal BMO Harris bank account ending in x7848 on or about
 6   June 23, 2020. The source of the funds was comprised of the following funds:
 7
           Date                             Source                             Amount
 8    June 10, 2020    SBA Loan #1512837909 fbo FOUR CORNERS TAX                   $218,962
 9    June 18, 2020    TRANSPAREN BMO x1088                                        $300,000
      June 18, 2020    Unknown                                                        $1,200
10    Total                                                                        $520,152

11
            27.       Prior to the June 10, 2020 deposit, Polzin’s BMO Harris account (x7848)
12
     showed a balance of $6,692.06.
13
            28.       The source of the funds received from Polzin’s Transparen BMO bank
14
     account (x1088) were comprised of the following funds:
15
                 Date                                   Source                    Amount
16            04/27/2020            SBA Loan                                      $180,095.00
              04/30/2020            Interest Paid                                       $0.99
17            04/30/2020            Unknown Capital One Acct                            $0.26
              04/30/2020            Unknown Capital One Acct                            $0.11
18
              05/04/2020            SBA Loan #7069947 to Transparn                $180,095.00
19            05/04/2020            Unknown Stripe Acct                               $226.57
              05/04/2020            Unknown Bank of America Acct                        $0.46
20            05/04/2020            Unknown Bank of America Acct                        $0.30
              05/04/2020            Square                                              $0.01
21            05/05/2020            Unknown Deposit                                $30,000.00
              05/05/2020            Unknown Stripe Acct                               $247.20
22
              05/06/2020            Unknown Stripe Acct                               $906.60
23            05/07/2020            Lam Building Design LLC Memo: PPP Loan         $16,475.00
              05/12/2020            Unknown Stripe Acct                               $102.82
24            05/13/2020            Unknown Stripe Acct                                $82.20
              05/19/2020            Unknown Stripe Acct                               $119.32
25            05/20/2020            Unknown Stripe Acct                               $452.85
              05/22/2020            Unknown Stripe Acct                               $494.70
26
              05/28/2020            Unknown Stripe Acct                                $20.32
27            05/29/2020            Interest Paid                                      $10.59
              06/01/2020            Unknown Stripe Acct                                $40.95
28            06/02/2020            SBA Loan                                      $149,900.00
              06/04/2020            EMG Homes                                      $20,251.20

                                                 -6 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 7 of 8



                06/10/2020          Unknown Deposit                                      $40,799.00
 1              06/11/2020          Unknown Stripe Acct                                     $824.10
 2              06/12/2020          SBA Loan                                              $9,000.00
                06/16/2020          Unknown Deposit                                      $20,627.50
 3              06/17/2020          Unknown Stripe Acct                                   $1,195.95
                06/18/2020          SBA Lona #7511667 to Polzin Holdings                $221,867.00
 4              06/18/2020          Unknown Stripe Acct                                      $40.95
      Total Deposits into
 5    TRANSPAREN BMO x1088
 6    for the Period 04/27/2020 –
      06/18/2020                                                                        $873,876.95
 7
 8          29.      Prior to the above these deposits, Polzin’s Transparen BMO account (x1088)
 9   had a balance of $80.00.
10          30.      The loan applications signed by Polzin specifically require that the EIDL
11   funds be used for working capital to alleviate economic injury caused by disaster occurring

12   in the months of January 31, 2020, and continuing thereafter and not for the purchase of a

13   private residence or vacation home.

14          31.      Polzin purchased the defendant property with the proceeds of his EIDL fraud

15   as described above.

16                                  FIRST CLAIM FOR RELIEF
            The defendant property represents proceeds of, or property traceable to proceeds of,
17
     a violation of specified unlawful activity, including but not limited to wire fraud, 18 U.S.C.
18
     § 1343, and therefore is subject to forfeiture to the United States pursuant to 18 U.S.C. §
19
     981(a)(1)(C).
20
                                    SECOND CLAIM FOR RELIEF
21
            The defendant real property was involved in a transaction or attempted transaction
22
     in violation of a money laundering offense, 18 U.S.C. §§ 1956 and 1957, and therefore is
23
     subject to forfeiture to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).
24
            WHEREFORE, the United States of America prays that due notice be given to all
25
     parties, to appear and show cause why the forfeiture should not be decreed; that judgment
26
     be entered declaring the defendant be forfeited to the United States of America for
27
     disposition according to law; and that the United States of America be granted such other
28
     and further relief as this Court deems just and proper, together with the costs and

                                                  -7 –
       Case 2:21-cv-00479-CDB Document 1 Filed 03/22/21 Page 8 of 8



 1   disbursements of this action.

 2          Respectfully submitted this 22nd day of March 2021.
                                             PAUL ANTHONY MARTIN
 3
                                             Acting United States Attorney
 4                                           District of Arizona
 5                                           S/ Mark J. Wenker
                                             MARK J. WENKER
 6
                                             Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -8 –
